Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 13, 2014.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-13-00908-CV



IN RE RUSSELL T. LLOYD, JOHN M. O’QUINN & ASSOCIATES, L.L.P.,
      AND JOHN M. O’QUINN & ASSOCIATES, P.L.L.C., Relators


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-61780

                       MEMORANDUM OPINION

      On October 17, 2013, relators Russell T. Lloyd, John M. O’Quinn &
Associates, L.L.P., and John M. O’Quinn & Associates, P.L.L.C. filed a petition
for writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also
Tex. R. App. P. 52. In the petition, relators ask this Court to compel the Honorable
Larry Weiman, presiding judge of the 80th District Court of Harris County, to set
aside his October 17, 2013 order denying their motions to exclude the expert
opinions of Brent Bersin.

      Relators have not established their entitlement to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus.


                                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Jamison.




                                         2